Exhibit 32 CERTIFICATION PURSUANT TO 18 U.S.C. SECTION 1350, AS ADOPTED PURSUANT TO SECTION SARBANES-OXLEY ACT OF 2002 In connection with the Quarterly Report on Form 10-Q of Life Sciences Research, Inc. (the “Company”) for the fiscal quarter ended September 30, 2008 (the “Report”), the undersigned each hereby certifies that: (1) the Report fully complies with the requirements of section 13(a) or 15(d) of the Securities Exchange Act of 1934, as amended; and (2) the information contained in the Report fairly presents, in all material respects, thefinancial condition and results of operations of the Company. By: /s/ Andrew Baker Name: Andrew Baker Title: Chairman and Chief Executive Officer – Principal Executive Officer By: /s/ Richard Michaelson Name: Richard Michaelson Title: Chief Financial Officer – Principal Financial and Accounting Officer Date: November 5, 2008 A signed original of this written statement required by Section 906 has been provided to Life Sciences Research, Inc. and will be retained by Life Sciences Research, Inc. andforwarded to the Securities and Exchange Commission or its staff upon request.
